Exhibit 10.2




FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of February
28, 2020 is by and among CINER RESOURCES LP, a Delaware limited partnership (the
“Borrower”), the Guarantors from time to time party hereto (together with the
Borrower, the “Loan Parties”), the Lenders identified on the signature pages
hereto and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent.


WITNESSETH


WHEREAS, the Loan Parties entered into that certain Credit Agreement dated as of
August 1, 2017 (as amended, modified, supplemented, increased and extended from
time to time, the “Credit Agreement”), with the Lenders from time to time party
thereto and PNC Bank, National Association, Administrative Agent, Swing Line
Lender and L/C Issuer.


WHEREAS, the Loan Parties have requested certain modifications to the Credit
Agreement and the Lenders, by action of the Required Lenders, have agreed to the
requested modifications on the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.


2.
Amendments. The Credit Agreement is hereby amended as follows:



(a)The reference to “Bank of America Merrill Lynch” on the cover page of the
Credit Agreement is hereby amended to be a reference to “BofA Securities, Inc.”.


(b)The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read as follows:


“Arranger” means BofA Securities, Inc. and PNC Capital Markets LLC, in their
capacities as joint lead arrangers and joint bookrunners.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Open Rate plus 0.5%, (b) the Prime Rate and (c) the
Daily LIBOR Rate, plus 100 basis points (1.0%), subject to the interest rate
floors set forth therein; provided, that if the Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement. If the Base
Rate is being used as an alternate rate of interest pursuant to Section 3.03
hereof, then the Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above.


“Fee Letter” means (a) the fee letter agreement dated July 7, 2017 among the
Borrower, Wyoming, PNC Bank and PNC Capital Markets LLC and (b) the fee letter
agreement dated July 7, 2017 among the Borrower, Wyoming, Bank of America and
BofA Securities, Inc. (formerly Merrill Lynch, Pierce, Fenner & Smith
Incorporate).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the


partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors,




--------------------------------------------------------------------------------




consultants, service providers and representatives of such Person and of such
Person’s Affiliates.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.


(c)
The definition of “MLPFS” in Section 1.01 of the Credit Agreement is hereby
deleted.



(d)The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“First Amendment Effective Date” means February 28, 2020.


(e)Section 1.02 of the Credit Agreement is hereby amended by adding a new clause
(h) to read as follows:


(h) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).


(f)
A new Section 1.07 is hereby added to the Credit Agreement to read as follows:



1.07    Rates.


The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rates (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.


(g)Clauses (a), (b), (c), (d), (e), (f) and (g) in Section 3.01 of the Credit
Agreement are hereby renumbered as (b), (c), (d), (e), (f), (g) and (h),
respectively, and a new clause (a) is hereby added to read as follows:
(a)Defined Terms. For purposes of this Section 3.01, the term “applicable Law”
includes FATCA and the term “Lender” includes any L/C Issuer.


(h)
Section 3.03 of the Credit Agreement is hereby amended to read as follows:



0.01    Inability to Determine Rates.




--------------------------------------------------------------------------------






(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent reasonably determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (1) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (2) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii)
the Administrative Agent or the Required Lenders reasonably determine that for
any reason Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.


(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Borrower, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until
(i)the Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.


(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Sections 3.01(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:


(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority




--------------------------------------------------------------------------------




having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or


(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR, then, reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks which adjustment or method for calculating such adjustment shall
be published on an information service as selected by the Administrative Agent
from time to time in its reasonable discretion and may be periodically updated
(the “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.


(b)If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation
of Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (ii)) in the amount specified therein.


(c)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


(d)In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments




--------------------------------------------------------------------------------




implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.


(e)
For purposes hereof:



(i)“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement);


(ii)“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement;


(iii)“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body;


(iv)
“SOFR-Based Rate” means SOFR or Term SOFR; and



(v)“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body ,in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.


(f)
Section 6.12(d) of the Credit Agreement is hereby amended to read as follows:



(d) The Borrower represents and warrants as of the First Amendment Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
with respect to the Borrower’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Revolving
Commitments or this Agreement.


(g)
Section 6.21 of the Credit Agreement is hereby amended to read as follows:



0.21    OFAC.


Neither the Borrower nor any Subsidiary, nor, to the knowledge of the Borrower
and its Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by one or more individuals or entities that are (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals or HMT’s Consolidated List of Financial Sanctions Targets,
or any similar list enforced by any other




--------------------------------------------------------------------------------




relevant sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction. The Borrower and its Subsidiaries have conducted their
businesses in compliance with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.


(h)
A new Section 6.25 is hereby added to the Credit Agreement to read as follows:



1.
Covered Entities



No Loan Party is a Covered Entity.


(i)
A new Section 6.26 is hereby added to the Credit Agreement to read as follows:



2.
Beneficial Ownership Certification



The information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.


(j)Section 7.02 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (d), (ii) renumbering clause (e) as (g), and (iii)
adding new clauses (e) and (f) to read as follows:


(a)promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act;


(b)to the extent any Loan Party qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, an updated Beneficial Ownership Certification
promptly following any change in the information provided in the Beneficial
Ownership Certification delivered to any Lender in relation to such Loan Party
that would result in a change to the list of beneficial owners identified in
such certification; and


(k)
Section 7.14 of the Credit Agreement is hereby amended to read as follows:



0.14    Anti-Corruption Laws.


Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions and with all
applicable Sanctions, and maintain policies and procedures designed to promote
and achieve compliance with such laws and Sanctions.


(l)Section 8.03(e) of the Credit Agreement is hereby amended by replacing the
text “$5,000,000” with “$30,000,000”.


(m)Section 11.04(f) of the Credit Agreement is hereby amended by replacing the
text “MLPFS” with “BofA Securities, Inc.”.


(n)
A new Section 11.24 is hereby added to the Credit Agreement to read as follows:
Section 11.24 Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit




--------------------------------------------------------------------------------




Support”, and each such QFC, a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)
As used in this Section 11.23, the following terms have the following meanings:



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


3.Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of each of the items
specifically listed below, all of which shall be in form and content reasonably
acceptable to the Administrative Agent:


(a)counterparts of this Amendment signed by or on behalf of each party hereto or
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of such signed signature page) that such party has signed
a counterpart of this Amendment and the other Loan Documents to which such party
is a party;


(b)upon the reasonable request of any Lender, the Borrower shall have provided
to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act, and any Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Loan Party; and






--------------------------------------------------------------------------------




(c)receipt by the Administrative Agent of all fees, expenses and other amounts
due and payable on or prior to date hereof, including without limitation,
reimbursement or payment of all out-of- pocket expenses of the Administrative
Agent and the Arranger (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent and the Arranger) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or Arranger.


4.Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent that (a) the representations and warranties
of the Loan Parties contained in the Credit Agreement or in any other Loan
Document are true and correct on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case such representations and warranties are true and correct as of
such earlier date and (b) no event which is, or with notice or lapse of time or
both would be, an event of default under the Credit Agreement has occurred and
is continuing.


5.Amendment is a “Loan Document”. This Amendment shall be deemed to be, and is,
a Loan Document and all references to a “Loan Document” in the Credit Agreement
and the other Loan Documents (including, without limitation, all such references
in the representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


6.Reaffirmation of Obligations. Each Loan Party affirms all of its obligations
under the Loan Documents and agrees that this Amendment does not operate to
reduce or discharge its obligations under the Loan Documents.


7.No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.


8.Counterparts; Delivery. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.


9.Governing Law. This Amendment shall be deemed to be a contract made under, and
for all purposes shall be construed in accordance with, the laws of the State of
New York.


[Signature Pages Follow]






































--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the first day and year written above.


BORROWER:
CINER RESOURCES LP,

a Delaware limited partnership


By:                    
Name:
Title:


ADMINISTRATIVE
AGENT:
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent



By:                    
Name:
Title:


LENDERS:
PNC BANK, NATIONAL ASSOCIATION,

as a Lender, L/C Issuer and Swing Line Lender


By:                    
Name:
Title:


BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer


By:                    
Name:
Title:




